 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
        LANA STEWART,
 8                             Plaintiff,
                                                         C18-383 TSZ
 9           v.
                                                         MINUTE ORDER
10      PEOPLE’S BANK,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    The parties’ stipulated motion, docket no. 21, to continue the trial date and
14
     related deadlines is GRANTED as follows.
15
            JURY TRIAL DATE                                         June 24, 2019
16
            Disclosure of expert testimony                          November 5, 2018
17
            Discovery motions filing deadline                       December 6, 2018
18

19          Discovery completion deadline                           January 28, 2019

20          Dispositive motions filing deadline                     February 28, 2019
            Deadline for filing motions relating to expert
21                                                                  March 7, 2019
            witnesses (e.g., Daubert motions)
22

23

     MINUTE ORDER - 1
 1
            Motions in limine filing deadline                     May 23, 2019
 2
            Agreed pretrial order due                             June 7, 2019
 3
            Trial briefs, proposed voir dire questions, and
                                                                  June 7, 2019
 4          jury instructions due
                                                                  June 14, 2019
            Pretrial conference
 5                                                                at 1:30 p.m.

 6 All other terms and conditions, and all dates and deadlines not inconsistent herewith,
   contained in the Minute Order Setting Trial Date and Related Dates, docket no. 16, shall
 7 remain in full force and effect.
            (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
 8
     record.
 9          Dated this 11th day of October, 2018.
10
                                                      William M. McCool
11                                                    Clerk

12                                                    s/Karen Dews
                                                      Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
